Exhibit 10.3(d) SEPARATION AND CONSULTING AGREEMENT This Separation and Consulting Agreement (this “Agreement”) is entered into by and between Helix BioMedix, Inc. (the “Company”) and Timothy J. Falla, Ph.D (“Falla”). WHEREAS, Helix and Falla entered into an Employment Agreement effective as of July 1, 2003, as amended (the “Employment Agreement”); and WHEREAS, Falla has resigned from his employment with the Company effective as of February 28, 2011 (the “Separation Date”); and WHEREAS, the Company and Falla desire to set forth the terms and conditions pursuant to which Falla agrees to provide certain consulting services to the Company following the Separation Date; NOW THEREFORE, in consideration of the promises made herein, the parties hereby agree as follows: 1.Separation of Employment; Transition Activities.Falla’s last date of employment with the Company shall be the Separation Date, on which date Falla also hereby resigns as an officer of the Company.Falla will continue to work diligently and perform his duties until the Separation Date and shall be reasonably available to answer questions regarding any matters related to the Company for which he was previously responsible for ten (10) months thereafter. 2.Consulting Services.In addition to the transition activities described in Section 1 above, for a period of ten (10) months following the Separation Date, upon reasonable request Falla hereby agrees to provide assistance to Company with respect to the maintenance, defense and prosecution of the Company’s issued patents and pending patent applications and the preparation and prosecution of patent applications with respect to the Company’s intellectual property currently in development as of the Separation Date, including, without limitation, those matters described on Exhibit A hereto.In consideration of such services, the Company shall pay Falla an hourly rate of $125.00, up to a maximum of an aggregate of $35,000 during the term of this Agreement, and shall reimburse Falla for any reasonable, documented out-of-pocket expenses incurred in connection with these services and approved in advance by the Company.Payment shall be made by the Company within 15 days of receipt of monthly invoices for same. 3.No Further Benefits.Falla acknowledges and represents that, through the Separation Date, the Company has paid Falla all salary, wages, bonuses, commissions, profit-sharing, reimbursable expenses, interest, stock, stock options, fees, accrued vacation and any and all other benefits and compensation due to Falla. 4.Stock Options.All of Falla’s outstanding stock options as of the Separation Date shall accelerate and be fully vested and immediately exercisable as of the Separation Date pursuant to their respective terms and conditions and the terms and conditions of the Company’s 2000 Stock Option Plan, provided that Falla shall have the following periods after the Separation Date to exercise the following stock options, after which such stock options will be terminated in their entirety: 1 Original Grant Date Number of Options
